392 U.S. 664 (1968)
CARROLL
v.
TEXAS.
No. 1224, Misc.
Supreme Court of United States.
Decided June 17, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CRIMINAL APPEALS OF TEXAS.
Don Gladden and Sam Houston Clinton, Jr., for petitioner.
Crawford C. Martin, Attorney General of Texas, and Howard M. Fender, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Rideau v. Louisiana, 373 U. S. 723.
THE CHIEF JUSTICE, MR. JUSTICE HARLAN, MR. JUSTICE STEWART, and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.